940 F.2d 662
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Ingrid L. THOMPSON, also known as Ingrid Hamilton, Plaintiff-Appellant,v.Preston R. TISCH, Postmaster General, Defendant-Appellee.
No. 88-2278.
United States Court of Appeals, Sixth Circuit.
July 31, 1991.

1
Before RYAN and BOGGS, Circuit Judges, and DOWD, District Judge.*

ORDER

2
This pro se Michigan plaintiff appeals the district court's summary judgment dismissing her civil rights complaint filed under Title VII, 42 U.S.C. Sec. 2000e-16.  She requests the appointment of counsel.  The appeal has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.  Upon examination, the panel unanimously agrees that oral argument is not needed.  Fed.R.App.P. 34(a).


3
In her complaint, Ingrid Thompson alleged that defendant Postmaster discriminated against her on the basis of sex and race when he refused to reinstate her to her former position as a letter carrier.  She requested declaratory, injunctive and monetary relief.


4
Defendant moved for summary judgment on grounds that Thompson failed to allege any facts to support her claim of discrimination based on disparate treatment.  Defendant maintained that Thompson was discharged for cause, theft of postal property, and therefore was ineligible for reinstatement.


5
Upon review, we conclude that summary judgment was proper.  Fed.R.Civ.P. 56(c);  Canderm Pharmacal, Ltd. v. Elder Pharmaceuticals, Inc., 862 F.2d 597, 601 (6th Cir.1988).  Material facts are not in dispute and defendant is entitled to judgment as a matter of law.  Thompson failed to demonstrate that she was denied reinstatement under circumstances which give rise to an inference of unlawful discrimination.  See Texas Dep't of Community Affairs v. Burdine, 450 U.S. 248, 253 (1981).


6
Moreover, her argument that she was entitled to complete discovery prior to the district court's ruling on the motion for summary judgment lacks merit under the circumstances of this case.  See Emmons v. McLaughlin, 874 F.2d 351, 356-58 (6th Cir.1989).


7
Accordingly, the request for appointment of counsel is denied and the district court's judgment is affirmed.  Rule 9(b)(3), Rules of the Sixth Circuit.



*
 The Honorable David D. Dowd, Jr., U.S. District Judge for the Northern District of Ohio, sitting by designation